
	

114 HR 4851 IH: Electronic Warfare Capabilities Enhancement Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4851
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mrs. Walorski (for herself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To enhance electronic warfare capabilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Electronic Warfare Capabilities Enhancement Act of 2016. 2.Fielding of electromagnetic spectrum warfare systems and electronic warfare capabilitiesFunds authorized to be appropriated for electromagnetic spectrum warfare systems and electronic warfare systems may be used for the development and fielding of such systems. Funds authorized to be appropriated for sustainment of electromagnetic spectrum warfare systems and electronic warfare systems may be used for the modernization of such systems after the date on which the Secretary notifies the congressional defense committees of such use.
		3.Inclusion of electronic warfare programs in the rapid acquisition authority program
 (a)In generalSection 806(c)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended by adding at the end the following new subparagraph:
				
					(D)
 (i)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense, are urgently needed to eliminate a deficiency in electronic warfare capabilities that if left unfilled is likely to result in critical mission failure, the loss of life, property destruction, or economic effects, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of needed offensive or defensive electronic warfare capabilities, supplies, and associated support services.
 (ii)The Secretary of Defense shall ensure, to the extent practicable, that for the purposes of electronic warfare acquisition, the Department of Defense shall consider use of the following procedures:
 (I)The rapid acquisition authority provided under this section. (II)Use of other transactions authority provided under section 2371 of title 10, United States Code.
 (III)The acquisition of commercial items using simplified acquisition procedures. (IV)The authority for procurement for experimental purposes provided under section 2373 of title 10, United States Code.
 (iii)The Secretary may only delegate the authority to make the determination under clause (i) to the Under Secretary of Defense for Acquisition, Technology, and Logistics.
 (iv)In this subparagraph, the term electronic warfare means military action involving the use of electromagnetic and directed energy to control the electromagnetic spectrum or to attack the enemy..
 (b)Conforming amendmentsSection 2373 of title 10, United States Code, is amended— (1)in subsection (a), by striking and aeronautical supplies and inserting , aeronautical supplies, electromagnetic spectrum warfare, and electronic warfare; and
 (2)by adding at the end of the following new subsection:  (c)DefinitionsIn this section:
 (1)The term electromagnetic spectrum warfare means electronic warfare that encompasses military communications and sensing operations that occur in the electromagnetic operational domain.
 (2)The term electronic warfare means military action involving the use of electromagnetic and directed energy to control the electromagnetic spectrum or to attack the enemy.
							.
				4.Authority to waive the Joint Requirements Oversight Council for certain electronic warfare programs
 (a)Alternate reviewThe Secretary of Defense shall delegate to the Vice Chairman of the Joint Chiefs of Staff the authority to review and validate all Joint Capabilities Integration and Development System documents for electronic warfare acquisition programs notwithstanding section 181 of title 10, United States Code.
 (b)JROC appealThe Joint Requirements Oversight Council may appeal to the Office of the Secretary of Defense to review any program through the normal Joint Capabilities Integration and Development System process.
			5.Electronic Warfare Executive Committee reports to Congress
 Not later than 270 days after the date of the enactment of this Act, the Electronic Warfare Executive Committee shall submit to the congressional defense committees a strategic plan with measurable and timely objectives to achieve the mission of the Electronic Warfare Executive Committee. Such plan shall include the following:
 (1)Progress on increasing innovative electromagnetic spectrum warfighting methods and operational concepts that provide advantages within the electromagnetic spectrum operational domain.
 (2)Progress in streamlining the requirements, acquisition, and budget process to further a rapid electronic warfare acquisition process.
 (3)Specific attributes needed in future electronic warfare capabilities, such as networking, adaptability, agility, multifunctionality, and miniaturization, and progress toward incorporating such attributes in new electronic warfare systems.
 (4)The training methods and requirements of the military services for training in contested and congested electronic warfare environments.
 (5)Capability gaps with respect to asymmetric and near-peer adversaries identified pursuant to a capability gap assessment.
 (6)A joint strategy on achieving near real-time system adaption to rapidly advancing modern digital electronics.
 (7)Criteria for Joint Requirements Oversight Council waivers and an outline of an expedited process for waived electronic warfare programs.
 6.DefinitionsIn this section: (1)The term congressional defense committees means—
 (A)the Committee on Armed Services and the Committee on Appropriations of the Senate; and (B)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.
 (2)The term electromagnetic spectrum warfare means electronic warfare that encompasses military communications and sensing operations that occur in the electromagnetic operational domain.
 (3)The term electronic warfare means military action involving the use of electromagnetic and directed energy to control the electromagnetic spectrum or to attack the enemy.
			
